Order reversed, without costs, and the judgment of Supreme Court, Westchester County, reinstated in the following memorandum : Although the office of Mayor of New Rochelle did not become vacant until five days after the Conservative Party authorized the candidacy of the appellant, the designating petitions were not circulated until after the office was certified vacant. Since the authorization of the Conservative Party, by the proper committee whose membership and term were expected to be, and remained unchanged, was not withdrawn, the authorization remained in effect at the time the designating petitions were filed. Therefore, there was sufficient compliance with section 137 (subd. 4) of the Election Law.
Concur: Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Breitel, Jasen and Gibson.